Dismissed and Opinion filed April 10, 2003








Dismissed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00134-CR
____________
 
ANANIAS
DIXON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 230th District Court
Harris
County, Texas
Trial
Court Cause No. 904,606
 

 
M
E M O R A N D U M   O P I N I O N
After a guilty plea, appellant was convicted of the offense
of possession of a controlled substance and sentenced on September 3, 2002 to
17 years= imprisonment in the Texas Department
of Criminal Justice, Institutional Division. 
No motion for new trial was filed. 
Appellant=s notice of appeal was not filed until November 8, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).